DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the “on-farm renewable electrical generation sources” in line 8 are linked to the power subassembly of line 3. Because the claim fails to recite an association between the two power-related elements, it is unclear how they are related to each other (note previous recitation of the solar panel in both clauses). It is recommended that “providing energy from on-farm renewable electrical generation sources” be inserted after “power subassembly” in line 3, and “the” be inserted before “on-farm” in line 8. In addition, it is unclear if each occurrence of “light” in lines 10, 12 and 14, each recites the visible light of line 6 or different light. It is recommended that “the visible” be inserted before “light” in line 10, and “visible” be inserted before each occurrence of “light from” in lines 12 and 14.
In each of claims 9 and 11, the open-ended language of “further comprising” in line 1 is inconsistent with the closed “consisting of” language of claim 5, line 1, which excludes any unrecited steps in claim 5. It is recommended that either claims 9 and 11 be canceled or “consisting of” in claim 5 be replaced with “comprising”.
Allowable Subject Matter
Claims 1, 9 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  the prior art of record fails to disclose or render obvious an apparatus for controlling undesired vegetation as claimed in detail, especially one “consisting of” a power subassembly, a light assembly configured to be powered entirely by the on-farm renewable electrical generation sources and a tractor.
DE 4028110 in view of Jackson et al. (US 8872136) and Sukkarieh (WO 2016/191825) teaches a similar apparatus as the claimed invention. However, DE 4028110 in view of Jackson et al. and Sukkarieh lacks the features of a power subassembly, a light assembly configured to be powered entirely by the on-farm renewable electrical generation sources and a tractor, in light of the “consisting of” transitional phrase. Thus, the prior art does not fairly teach these features as specifically required by the claimed apparatus. 
The following is a statement of reasons for the indication of allowable subject matter for claim 5:  the prior art of record fails to disclose or render obvious a method for controlling undesired vegetation as claimed in detail, especially the features of wherein the light intensity light source is powered entirely by on-farm renewable electrical generation sources, providing remote human-in-the-loop feedback to identify undesired vegetation in real time, and managing costs when linked with real-time power markets, in combination with the other claimed steps.
DE 4028110 in view of Jackson et al. (US 8872136) and Sukkarieh (WO 2016/191825) teaches a similar method as the claimed invention. However, DE 4028110 in view of Jackson et al. and Sukkarieh lacks the features of wherein the light intensity light source is powered entirely by on-farm renewable electrical generation sources, providing remote human-in-the-loop feedback to identify undesired vegetation in real time, and managing costs when linked with real-time power markets. Thus, the prior art does not fairly teach these features as specifically required by the claimed method. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/6/22, with respect to claims 1, 5, 9 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn accordingly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643